MFS® CORE EQUITY SERIES MFS® RESEARCH BOND SERIES MFS® GLOBAL EQUITY SERIES MFS® RESEARCH INTERNATIONAL SERIES MFS® GROWTH SERIES MFS® RESEARCH SERIES MFS® INVESTORSGROWTH STOCK SERIES MFS® TOTAL RETURN SERIES MFS® INVESTORS TRUST SERIES MFS® UTILITIES SERIES MFS® MID CAP GROWTH SERIES MFS® VALUE SERIES MFS® NEW DISCOVERY SERIES MFS Core Equity Series, MFS Investors Growth Stock Series, and MFS Research International Series, each a series of MFS Variable Insurance Trust, were reorganized into MFS Core Equity Portfolio, MFS Massachusetts Investors Growth Stock Portfolio, and MFS Research International Portfolio, respectively, each a series of MFS Variable Insurance Trust II, as of the close of business on March 27, 2015.Effective immediately, all references to MFS Core Equity Series, MFS Investors Growth Stock Series, and MFS Research International Series are hereby deleted in their entirety. 1013765 1 VIT-MULTI-SAI-SUP-033015
